Citation Nr: 0533094	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-20 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether there is clear and unmistakable error (CUE) in an 
April 7, 2004, decision of the Board of Veterans' Appeals 
(Board).


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The moving party, the veteran, served on active duty in the 
military from January 1981 to September 1986.  

This matter is before the Board as an original action on the 
motion of the moving party wherein he alleges CUE in an April 
7, 2004, Board decision. 

In November 2005, for good cause shown, the Board advanced 
the moving party's case on the docket.  38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2005).

In a separate order to be issued concurrently with this 
decision, the Board is correcting the April 7, 2004 Board 
decision in question by substituting the date 
"January 31, 1999" for "January 31, 1998", and the date 
"February 1, 1999" for "February 1, 1998".  


FINDINGS OF FACT

1.  In the April 7, 2004 decision (since amended with the 
corrective order), the Board increased the disability rating 
for status post fracture of the left wrist to 20 percent for 
the period from January 13, 1998, to January 31, 1999, and 
denied a rating in excess of 20 percent for status post 
resection of the left distal ulna for the period beginning 
February 1, 1999.  

2.  The Board's April 7, 2004, decision (as corrected) was 
reasonably supported by the evidence then of record and was 
consistent with VA's laws and regulations then in effect; the 
decision - as corrected, was not fatally flawed or 
egregious.




CONCLUSION OF LAW

The Board's April 7, 2004, decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining to the motion under consideration and 
then will move on to an analysis of the motion.

Relevant Law and Regulations

The Veterans Claims Assistance Act (VCAA)

In November 2000, the VCAA was signed into law, providing 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).



In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the veteran's CUE claim is not 
subject to the provisions of the VCAA.  That said, the Board 
notes nonetheless that the moving party has been accorded 
sufficient opportunity to present his contentions.  And in 
response to this, his representative submitted a written 
brief on his behalf in June 2005.

CUE in Board Decisions

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2005). 

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement.  


Motions that fail to comply with these requirements shall be 
dismissed without prejudice to re-filing.  See 38 C.F.R. § 
20.1404(b) (2005); see also Disabled American Veterans (DAV) 
v. Gober, 234 F.3d 682 (Fed. Cir. 2000). 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a) (2005); see also Damrel v. Brown, 6 
Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 
310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) (2005); see 
also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 
Board's April 2004 decision

As mentioned, only the law as it existed at the time of the 
Board's decision may be considered.  See 38 C.F.R. § 
20.1403(b).  The following is a synopsis of the law 
and regulations pertaining to increased ratings as such 
existed in April 2004, the relevant time at issue.  



(i) Increased Disability Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C. § 355 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.

(ii) Specific Schedular Criteria

The evidence of record in 2004 showed the veteran was right-
handed.  Therefore, his left forearm was considered his minor 
extremity.  See 38 C.F.R. § 4.69 (2004).

Under Diagnostic Code 5211 [impairment of the ulna], a 10 
percent evaluation is warranted for nonunion of the ulna with 
bad alignment.  A 20 percent evaluation requires nonunion of 
the ulna of the minor upper extremity in the lower half.  
A 20 percent evaluation requires nonunion in the upper half 
of the minor extremity with false movement and without loss 
of bone substance or deformity, and a 30 percent evaluation 
requires loss of bone substance (1 inch (2.5 centimeters) 
or more) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5211 (2004).

Under Diagnostic Code 5212 [impairment of the radius], a 10 
percent evaluation is warranted for nonunion of the radius 
with bad alignment.  A 20 percent evaluation requires 
nonunion of the radius of the minor upper extremity in the 
upper half.  A 20 percent evaluation is also provided for 
nonunion in the lower half with false movement and without 
loss of bone substance.  A 30 percent evaluation requires 
nonunion in the lower half with false movement with loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212 (2004).

Background

Evidence before the Board at the time of its April 2004 
decision consisted of VA and private medical records, and 
reports of VA examinations.  

Following a thorough review of the evidence, the April 2004 
Board decision increased the disability rating for status 
post fracture of the left wrist to 20 percent for the period 
from January 13, 1998, to January 31, 1999, and denied a 
rating in excess of 20 percent for status post resection of 
the left distal ulna for the period beginning on February 1, 
1999.  (Note:  bear in mind this is according to the 
corrected order, being issued concurrently with this 
decision).  The 20 percent rating was assigned under 
Diagnostic Code 5211.  

Analysis

The moving party's sole argument, made through his 
representative, is that the April 2004 Board decision was 
clearly erroneous because the Board evaluated the service-
connected left forearm disability under Diagnostic Code 5211 
instead of Diagnostic Code 5212.  See Written Brief 
Presentation, dated June 22, 2005, page 2.  He maintains that 
his rating would have been higher had the Board evaluated the 
condition under Diagnostic Code 5212.  

Based on a careful review of the record and the laws and 
regulations extant on April 7, 2004, however, the Board finds 
there was a tenable basis for the Board's decision.  As noted 
above, the evidence before the Board in April 2004 consisted 
of VA and private medical records, and reports of VA 
examinations.  This evidence clearly reflected impairment of 
the moving party's left ulna; but there was no indication 
whatsoever that he had any impairment of his left radius.  In 
fact, an August 2003 VA examination indicated his radius 
appeared normal.  He and his representative have pointed to 
no specific evidence before the Board in April 2004 showing 
any impairment involving the left radius (as opposed to 
ulna).  

It is apparent the Board did not explicitly note the 
inapplicability of Diagnostic Code 5212 when deciding the 
appeal in April 2004.  But given the objective VA examination 
finding of a normal left radius, there simply was no medical 
evidence of record to support the more recently advanced 
allegation that the moving party had impairment of his left 
radius requiring consideration of Diagnostic Code 5212.  


So the failure to explicitly consider the rating criteria 
under this additional code was not outcome determinative, 
i.e., the failure to explicitly consider this code did not 
manifestly change the result of the Board's April 2004 
decision.  As such, that decision was not clearly and 
unmistakably erroneous.  See 38 C.F.R. § 20.1403(b) and (c) 
(2005); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).

In sum, there is no indication the correct facts, as they 
were known at the time, were not before the Board, or that 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  Revision 
of that decision therefore is not warranted.


ORDER

The motion to revise the Board's April 7, 2004, decision on 
the basis of CUE is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


